Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04 August 2022 has been entered.

Status of Claims
	Claims 1, 5, 19, 20, 22, 23, 25, 27, 28 and 30-32 are pending.
	Claims 1, 5, 19, 20, 22, 23, 25, 27, 28 and 30-32 are rejected.
	Claims 1 and 23 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/059279, 10/31/2017, which claims benefit of 62/459,092, 02/15/2017, and claims benefit of 62/415,679, 11/01/2016.  
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1, 5, 19, 20, 22, 23, 25, 27, 28 and 30-32 have the effective filing date of 01 November 2016.

Claim Objections
The objections to Claims 5, 19, 27 and 28, in the Non-Final Office Action mailed 04 March 2022, are withdrawn in view of Applicants' amendment received 04 August 2022, in which the cited claims were amended.

Claims 1 and 23 are objected to because of the following informalities:

(1) Claim 1 recites: “…by detecting the presence, absence, or level of two or more genes…”, which should read: “…by detecting the presence, absence, or levels of two or more genes…”
(2) Claim 23 recites: “…by determining a level of two or more genes…”, which should read: “…by determining levels of two or more genes…” or “…by determining the levels of two or more genes…”

Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 04 March 2022, is withdrawn in view of Applicants' amendment received 04 August 2022, in which the cited claims were amended.

35 U.S.C. § 112(b)
The rejection of Claims 1-3, 5, 16, 19, 20, 22, 23, 27, 28 and 30-33 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 04 March 2022, is withdrawn in view of Applicants’ amendment received 04 August 2022, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 19, 20, 22, 23, 25, 27, 28 and 30-32 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 5, 19, 20, 22 and 31 are dependent on claim 1; claims 25, 27, 28, 30 and 32 are dependent on claim 23. The dependent claims contain the limitations of their respective parent claims, and are, therefore, rejected for the same reason.]

Claims 1, 5, 19, 20, 22, 23, 25, 27, 28 and 30-32 are indefinite, because the metes and bounds of the claimed subject matter are not clear.

(1) Claim 1 recites: “…: (a) determining whether the patient is resistant to an antibiotic by detecting the presence, absence, or level of two or more genes associated with antibiotic resistance…the patient is determined to be resistant to the antibiotic,…”
Claim 23 recites: “…: (a) screening the patient for resistance to an antibiotic by determining a level of two or more genes associated with antibiotic resistance…the patient is determined to be resistant to the antibiotic,…”

However, it is not clear what species of methods for determining antibiotic resistance based on the levels of two or more genes would be included in the claim, given that the detection of any levels of said two or more genes are used to make this determination. 
For the purpose of compact prosecution, the claims will be interpreted to mean that any type of method that requires any levels of any specific two or more antibiotic resistance genes can be used to determine if a patient is resistant to the antibiotic.
Prior art will be applied according to this interpretation.

Claim 25 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.
In addition, the metes and bounds of the claimed subject matter are not clear.
[This rejection was cited in the Final Office Action mailed 04 March 2022.]

(2) Claim 25 recites: “The method of claim 23, wherein the one or more genes associated with antibiotic resistance is…”

However, claim 23 recites: “…: (a) screening the patient for resistance to an antibiotic by determining a level of two or more genes associated with antibiotic resistance…”
Because claim 23 recites ‘two or more genes’ and claim 25 recites ‘one or more genes’, there is improper antecedent basis in the claim, and the metes and bounds of the claimed subject are not clear (i.e., it is not clear if the screening step requires determining the level of ‘two or more’ or of ‘one or more’ genes associated with antibiotic resistance.
For the purpose of compact prosecution, the claims will be interpreted, according their broadest reasonable interpretation, which is that the screening step requires determining a level of one or more genes associated with antibiotic resistance.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 19, 20, 22, 23, 25, 27, 28 and 30-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Patent Subject Matter Eligibility Guidance as presented in MPEP 2106. The instant claims are drawn to a method for treating an infection in a patient in need thereof, and a method for treating an infection in a patient. As such, the instant claims are drawn to processes, which is a statutory category of invention (STEP 1: YES).

The claimed subject matter recites methods which comprise a first step of determining or screening whether a patient is resistant to an antibiotic. This is performed by detecting or determining the levels of two or more genes associated with antibiotic resistance. The second step comprises administering an effective amount of beta-lactamase (β-lactamase) having the amino acid sequence of SEQ ID NO.: 1 before or concurrently with the antibiotic if the patient is determined to be resistant to said antibiotic.
Claims 1 and 23 describe methods for treating an infection in a patient, wherein the patient is determined to be resistant to an antibiotic based on the determination or the screening of said patient for the presence, absence or levels of two or more antibiotic resistant genes (ARGs) in a fecal sample of the patient. The two or more ARGs encode components of multidrug transporter efflux systems and are selected from a group which includes acrE, acrF, acrS, baeR, marA, mdtD, mdtN, mdtK, and pbp4. The resistance to the antibiotic is determined by using one or more sequencing methods.
The determination or screening step is considered to be a mental step based on the analysis of data that are acquired by sequencing DNA recovered from the patient’s fecal sample which would identify which ARGs are present. That is, the step is an abstract idea which is related to data gathering and critical thinking (or mental) steps (MPEP 2106.05 (I)(A)). As such, the instant claims recite an abstract idea (STEP 2A, PRONG ONE: YES).

The claimed subject matter describes the step of administering an effective amount of β-lactamase, having the amino acid sequence of SEQ ID NO.: 1, before or concurrently with the antibiotic if the patient is determined to be resistant to said antibiotic.
It is noted that this step (b) is considered to be a contingent limitation. MPEP 2111.04 (II) recites, in part:  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” That is, the condition of the patient being determined to be resistant to the antibiotic is not required to be met in the claim.
	Therefore, steps (b) of the methods do not enter into the determination of patent eligibility under 35 U.S.C. §101.

The claimed subject matter describes determining the antibiotic resistant status of the patient by sequencing DNA (collected) from a fecal sample of the patient, which is considered to be insignificant extra-solution activity as mere data gathering (e.g., akin to determining the level of a biomarker in blood) (MPEP 2106.05 (g) and (3)). Therefore, this limitation does not integrate the judicial exception into a practical application (STEP 2A, PRONG TWO: NO).

Limitations that the courts have found not to be enough to qualify as ‘significantly more’ include: Simply appending well-understood, routine, conventional activities, known in the industry, specified at a high level of generality, to the judicial exception, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984; a claim to an abstract idea requiring no more than a generic computer to perform the generic computer functions (e.g., a system comprising a computer to execute a mathematical calculation and conclusory determination; and/or adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea…so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (MPEP 2106.05 (I)(A)). Also note, Ex parte Patrick Shawn Beaty (Bd. App. 2017-005963)(09/12/2018).
The claimed subject matter describes two steps as addressed above: a  determination step and a contingent administering step. The determination step comprises screening a fecal sample of the patient, which is considered to be insignificant extra-solution activity as mere data gathering (MPEP 2106.05 (g) and (3)). In addition, the determination step comprises sequencing the DNA recovered from said fecal sample which is considered to be a laboratory protocol that is well-understood, routine and conventional activity to one of ordinary skill in the art of gene identification (MPEP 2016.05 (d) and (II)).
The two or more ARGs to be detected are from a group of genes that are components of multidrug efflux transporter systems, well-known as one of the classes of genes expressed by infective bacteria in order to evade the lethal effects of an administered antibiotic. The dependent claims merely describe the types of antibiotics that the patient may be determined to be resistant to; e.g., a specific beta-lactam antibiotic or vancomycin or ceftriaxone. The dependent claims describe the patient as having an overgrowth of vancomycin resistant enterococci (VRE).
Therefore, there is nothing inventive about any claim details, individually or in combination, that are not themselves in the realm of an abstract idea and well-understood, routine and conventional laboratory protocols. Therefore, the claims do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception (STEP 2B: NO).
In summary, the claimed subject matter is not integrated into a practical application, and, as individual elements and as a combination of elements, does not recite ‘significantly more’ than the judicial exception.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.
	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ma et al. ((2016) Environ. Sci. Technol. 50: 420-427; Published Dec. 9, 2015).

Ma et al. addresses the limitations of claims 1, 5 and 20.
Regarding claim 1, Ma et al. discloses a study to establish a pipeline for annotating antibiotic resistance genes (ARGs) based on a metagenomic assembly to investigate ARGs and their co-occurrence with associated genetic elements (pg. 420, Abstract). In the described study, an approach was applied based on assembled metagenomic sequences to identify ARG-carrying contigs (ACCs) in feces (human, pig, and chicken) and municipal wastewater samples shown to possess high levels of diverse ARGs (pg. 421, column 1, para. 1 [Claim 1- A method for treating an infection in a patient in need thereof, comprising: (a) determining whether the patient is resistant to an antibiotic by detecting the presence, absence, or level of two or more genes associated with antibiotic resistance in a fecal sample from the patient]).
It was observed that some ARG combinations were observed in a few specific species: for example, acrB-acrA-acrR, acrF-acrE, aadA5-dfrA17, and macA-macB were observed in E. coli (pg. 424, column 1, lines 7-10 [Claim 1- the two or more genes associated with antibiotic resistance are two or more genes encoding components of multidrug efflux transporter systems, selected from a group that includes acrE and  acrF]).
Regarding claim 5, the sampling procedure, fixation method, DNA extraction procedure, and Illumina sequencing method have been described previously (pg. 421, column 1, para. 2 [Claim 5- the resistance to the antibiotic is determined using one or more sequencing methods]).
Regarding claim 20, Figure 2 shows the abundance of ARG-like ORFs (open reading frames) in feces and influent samples for the 22 total ARG types detected. The figure shows that vancomycin is among the antibiotics for which (a) resistance gene(s) is/are detected (pg. 422, column 1, last para. thru column 2, Fig. 2 [Claim 20- the antibiotic is vancomycin]).

It is noted that claim 1 recites: “…; and (b) if the patient is determined to be resistant to the antibiotic, administering an effective amount of a beta-lactamase having an amino acid sequence of SEQ ID NO: 1 before or concurrently with the antibiotic; wherein the beta-lactamase provides a therapeutic response to the antibiotic.”
	This limitation is considered to be a contingent limitation. MPEP 2111.04 (II) recites, in part:  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” That is, the condition of the patient being determined to be resistant to the antibiotic is not required to be met in the claim.
	Ma et al. shows the “non-conditional’ limitations (i.e., step (a)) of claim 1; therefore, Ma et al. provides sufficient information to reject claim 1.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 under 35 U.S.C. §103 as being unpatentable over Keller et al. in view of Sun et al., Tarkkanen et al., and Koski et al., in the Final Office Action mailed 04 March 2022, is withdrawn in view of Applicants' amendment received 04 August 2022.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 5, 19, 20, 23, 25, 27, 28, 31 and 32 are rejected under 35 U.S.C. §103 as being unpatentable over Ma et al. ((2016) Environ. Sci. Technol. 50: 420-427; Published Dec. 9, 2015) as evidenced by Bush et al. ((2016 June 21) Cold Spring Harb. Perspect. Med. 6: 1-22).

Ma et al. as evidenced by Bush et al. addresses some of the limitations of claims 23, and the limitations of claims 1, 5, 19, 20, 25, 27, 28, 31 and 32.
Regarding claims 1 and 23, Ma et al. shows a study to establish a pipeline for annotating antibiotic resistance genes (ARGs) based on a metagenomic assembly to investigate ARGs and their co-occurrence with associated genetic elements (pg. 420, Abstract). In the described study, an approach was applied based on assembled metagenomic sequences to identify ARG-carrying contigs (ACCs) in feces (human, pig, and chicken) and municipal wastewater samples shown to possess high levels of diverse ARGs (pg. 421, column 1, para. 1 [Claim 1- A method for treating an infection in a patient in need thereof, comprising: (a) determining whether the patient is resistant to an antibiotic by detecting the presence, absence, or level of two or more genes associated with antibiotic resistance in a fecal sample from the patient] [Claim 23- A method for treating an infection in a patient, comprising: (a) screening the patient for resistance to an antibiotic by determining a level of two or more genes associated with antibiotic resistance in a fecal sample]).
Further regarding claim 1, and regarding claim 25, it was observed that some ARG combinations were observed in a few specific species: for example, acrB-acrA-acrR, acrF-acrE, aadA5-dfrA17, and macA-macB were observed in E. coli (pg. 424, column 1, lines 7-10 [Claim 1- the two or more genes associated with antibiotic resistance are two or more genes encoding components of multidrug efflux transporter systems, selected from a group that includes acrE and  acrF] [Claim 25- the one or more genes associated with antibiotic resistance is one or more of group that includes acrE and  acrF]).
Regarding claim 5, the sampling procedure, fixation method, DNA extraction procedure, and Illumina sequencing method have been described previously (pg. 421, column 1, para. 2 [Claim 5- the resistance to the antibiotic is determined using one or more sequencing methods]).
Regarding claims 19, 27, 31 and 32, Figure 2 shows the abundance of ARG-like ORFs (open reading frames) in feces and influent samples for the 22 total ARG types detected. The figure shows that Beta-lactam is among the antibiotics for which (a) resistance gene(s) is/are detected (pg. 422, column 1, last para. thru column 2, Fig. 2 [Claims 19 and 27- the antibiotic is a beta-lactam antibiotic selected from a group that includes cephalosporins] [Claims 31 and 32- the cephalosporin is ceftriaxone]).

Ma et al. does not specifically show that the types of antibiotics encompassed by the class ‘beta-lactam’ include, minimally, cephalosporins, by way of addressing the limitations of claims 19, 27, 31 and 32.
Bush et al. teaches that β-Lactams are the most widely used class of antibiotics. Since the discovery of benzylpenicillin in the 1920s, thousands of new penicillin derivatives and related β-lactam classes of cephalosporins, cephamycins, monobactams, and carbapenems have been discovered (pg. 1, Abstract). Cefotaxime, cefoperazone, ceftriaxone, and ceftazidime, designated as subclass cephalosporin III, are well known expanded spectrum cephalosporins (pg. 11, column 1, para. 1). 
Regarding claims 20 and 28, Figure 2 shows the abundance of ARG-like ORFs (open reading frames) in feces and influent samples for the 22 total ARG types detected. The figure shows that vancomycin is among the antibiotics for which (a) resistance gene(s) is/are detected (pg. 422, column 1, last para. thru column 2, Fig. 2 [Claims 20 and 28- the antibiotic is vancomycin]). 

It is noted that claim 23 recites: “…; and (b) if the patient is determined to be resistant to the antibiotic, administering an effective amount of a beta-lactamase having an amino acid sequence of SEQ ID NO: 1 before or concurrently with one or more the antibiotic to the patient.”
	This limitation is considered to be a contingent limitation. MPEP 2111.04 (II) recites, in part:  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” That is, the condition of the patient being determined to be resistant to the antibiotic is not required to be met in the claim, and includes claims 22 and 30.  
	Ma et al. shows the “non-conditional’ limitations (i.e., step (a)) of claim 23; therefore, Ma et al. provides sufficient information to reject claim 23.

Ma et al. does not show: 1) determining a level of two or more genes associated with antibiotic resistance relative to a fecal control [Claim 23].


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating an infection in a patient comprising screening the patient for resistance to an antibiotic by determining a level of two or more genes associated with antibiotic resistance in a fecal sample, as shown by Ma et al., by comparing the fecal sample to a fecal control [Claim 23], with a reasonable expectation of success, because Ma et al. shows other comparisons to control data; e.g.,  after comparison against the nonredundant Structured Clean ARDB database using BLASTX, 52, 170, 114, 33, 108, and 156, ORFs were annotated as ARG-like sequences in the CF20d, CF80d, PF1m, PF8m, Influent, and HumanGut samples, respectively (Ma et al., pg. 422, column 1, para. 4). Therefore, it would have been obvious to one of ordinary skill in the art (and one would have been motivated) to have compared the levels of the antibiotic resistance genes, shown by Ma et al., to fecal controls, in order to determine which patients require treatment for an active (bacterial) infection (MPEP 2143 (I)(G) and MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 1, 5, 19, 20, 22, 23, 25, 27, 28 and 30-32 are rejected under 35 U.S.C. §103 as being unpatentable over Keller et al. (International Patent Application Publication No. WO 2016/045857 A1; Intl. Pub. Date: 31 March 2016) in view of Ma et al. ((2016) Environ. Sci. Technol. 50: 420-427; Published Dec. 9, 2015), Tarkkanen et al. ((2009) Antimicrob. Agents Chemother. 53(6): 2455-2462), and Koski et al. (International Patent Application Publication No. WO 2011/148041 A1).
 [All references except Ma et al. cited in the Final Office Action mailed 04 March 2022.]

	It is noted that the Examiner has taken the liberty of also examining the claimed subject matter within the context of a positive outcome resulting from contingent step (b); i.e., in the event that said patient has been determined to be resistant to an antibiotic according to instant step (a).

	Keller et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 5, 19, 25, 27, 31 and 32.
	Regarding claims 1, 23 and 25, Keller et al. shows a method for selecting a treatment of a patient suffering from an infection with potentially resistant Klebsiella, comprises the steps of: a) obtaining or providing a sample containing or suspected of containing at least one Klebsiella species from the patient; b) determining the presence of at least one mutation in at least two genes from the group of genes consisting of, minimally, baeR, baeS, pbpC and pbpG, wherein the presence of said at least two mutations is indicative of a resistance to one or more antimicrobial, e.g. antibiotic, drugs; c) identifying said at least one or more antimicrobial, e.g. antibiotic, drugs; and d) selecting one or more antimicrobial, e.g. antibiotic, drugs different from the ones identified in step c) and being suitable for the treatment of a Klebsiella, particularly Klebsiella pneumoniae, infection (pg. 30, lines 30-33 thru pg. 31, lines 1-24; and pg. 140, Table 15). The therapy can be administered to the respective patients (pg. 4, lines 16-23 [Claim 1- A method for treating an infection in a patient in need thereof, comprising: (a) determining whether the patient is resistant to an antibiotic by detecting the presence, absence, or level of two or more genes associated with antibiotic resistance in a sample from the patient, wherein the two or more genes associated with antibiotic resistance are two or more genes encoding components of multidrug efflux transporter systems, selected from acrE, acrF, acrS, baeR, marA, mdtD, mdtN, mdtK, and pbp4] [Claim 23- A method for treating an infection in a patient, comprising: (a) screening the patient for resistance to one or more antibiotics by determining a level of two or more genes associated with antibiotic resistance in a sample relative to a control sample] [Claim 25- the one or more genes associated with antibiotic resistance is one or more of acrE, acrF, acrS, baeR, marA, mdtD, mdtN, mdtK, pbp2, and pbp4]).
Regarding claim 5, a detected mutation is a mutation leading to an altered amino acid sequence in a polypeptide derived from a respective gene in which the detected mutation is located (pg. 43, lines 27-31). The term "mutation" relates to a variation in the sequence as compared to a reference sequence (pg. 15, lines 28-29). Sequencing can be carried out using polymerase chain reaction (PCR), particularly, multiplex PCR or high throughput sequencing or next generation sequencing (pg. 22, lines 17-32 thru pg. 23, lines 1-2 [Claim 5- the resistance to the antibiotic is determined using one or more sequencing methods]).
Regarding claims 19, 27, 31 and 32, potential genetic tests for four different drug classes relating to resistances were discovered: β-lactams (includes penicillins, cephalosporins, carbapenems, monobactams); quinolones; polyketides; and folate synthesis inhibitors (pg. 126, lines 24-30). The antibiotic drug is selected from the group consisting of, minimally, amoxicillin, ampicillin, cefazolin, cefataxime, cephalotin, ceftriaxone and tetracycline (pg. 37, lines 16-25 [Claims 19 and 27- the antibiotic is a beta-lactam antibiotic selected from a group which includes cephalosporins] [Claims 31 and 32- the cephalosporin is ceftriaxone]).

Keller et al. does not show: 1) a fecal sample and/or control [Claims 1 and 23]; 2) detecting the presence, absence or levels of two or more genes associated with antibiotic resistance selected from acrE, acrF, acrS, baeR, marA, mdtD, mdtN, mdtK, and pbp4 [Claims 1 and/or 23]; 3) administering an effective amount of a beta-lactamase having the amino acid sequence of SEQ ID NO: 1 before or concurrently with the antibiotic, the beta-lactamase having a therapeutic effect [Claims 1 and/or 23]; 4) the antibiotic is vancomycin [Claims 20 and 28]; and 5) the infection is an overgrowth of vancomycin resistant enterococci (VRE) [Claims 22 and 30].

Ma et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 20 and 28.
Regarding claims 1 and 23, Ma et al. shows a study to establish a pipeline for annotating antibiotic resistance genes (ARGs) based on a metagenomic assembly to investigate ARGs and their co-occurrence with associated genetic elements (pg. 420, Abstract). In the described study, an approach was applied based on assembled metagenomic sequences to identify ARG-carrying contigs (ACCs) in feces (human, pig, and chicken) and municipal wastewater samples shown to possess high levels of diverse ARGs (pg. 421, column 1, para. 1 [Claim 1- a fecal sample] [Claim 23- a fecal sample, a fecal control] [nexus to Keller et al.] [detect ARGs, relative to a control]).
It was observed that some ARG combinations were observed in a few specific species: for example, acrB-acrA-acrR, acrF-acrE, aadA5-dfrA17, and macA-macB were observed in E. coli (pg. 424, column 1, lines 7-10 [Claim 1- the two or more genes associated with antibiotic resistance are two or more of a group that includes acrE and  acrF] [Claim 23- determining the level of two or more genes associated with antibiotic resistance]).
Regarding claims 20 and 28, Figure 2 shows the abundance of ARG-like ORFs (open reading frames) in feces and influent samples for the 22 total ARG types detected. The figure shows that vancomycin is among the antibiotics for which (a) resistance gene(s) is/are detected (pg. 422, column 1, last para. thru column 2, Fig. 2 [Claims 20 and 28- the antibiotic is vancomycin]).

Both Keller et al. and Ma et al. show the identification of the following antibiotics to which the patient is resistant via the detection of their associated ARGs in a biological sample: aminoglycosides (Keller et al., pg. 73, Table 8; Ma et al., pg. 422, column 2, Fig. 2); tetracycline (Keller et al., pg. 130, Table 13; Ma et al., pg. 422, column 2, Fig. 2); sulfonamide (Keller et al., pg. 130, Table 13; Ma et al., pg. 422, column 2, Fig. 2); quinolone (fluoroquinolone, Keller et al., pg. 130, Table 13; Ma et al., pg. 422, column 2, Fig. 2); trimethoprim (Keller et al., pg. 130, Table 13; Ma et al., pg. 422, column 2, Fig. 2); and beta-lactams (lactams, Keller et al., pg. 130, Table 13; Ma et al., pg. 422, column 2, Fig. 2).



Tarkkanen et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 22 and 30.
	Regarding claims 1 and 23, Tarkkanen et al. shows a study designed to evaluate the preventive effect of P1A recombinant β-lactamase on ampicillin-induced changes in GI (gastrointestinal) microflora and the emergence of antimicrobial resistance in intestinal coliforms (pg. 2456, column 1, para. 2). P1A recombinant β-lactamase prevents emergence of antimicrobial resistance in gut microflora during administration of ampicillin (pg. 2455, Title [nexus to Keller et al.] [a method for treating an infection in a patient administered ampicillin]). Fecal samples were collected before treatment, during treatment and at follow-up (pg. 2455, Abstract [nexus to Keller et al. and Ma et al.] [fecal sample and fecal control]). Eligible subjects were randomly assigned to one of three of the following treatment groups: (i) ampicillin; (ii) P1A β-lactamase; and (iii) ampicillin plus P1A β-lactamase (pg. 2456, column 1, last para.). Administration of P1A β-lactamase in conjunction with ampicillin significantly reduced the number of ampicillin-resistant coliforms and decreased the number of TEM β-lactamase genes (pg. 2460, column 2, last para. [Claims 1 and 23- administering an effective amount of a beta-lactamase before or concurrently with the antibiotic (here, ampicillin), the beta-lactamase provides a therapeutic response to the antibiotic]).
	Regarding claims 22 and 30, antibiotics that are excreted in high concentrations in bile into the intestinal tract can cause profound disruption of the indigenous microflora, resulting in an increased incidence of secondary infections due to acquisition and overgrowth of antimicrobial-resistant pathogens, including vancomycin-resistant enterococci, Candida species, and multiresistant gram negative bacilli, and also in a number of adverse effects observed in Clostridium difficile infections (pg. 2455, column 1, para. 1 thru column 2, lines 1-6). Studies using mouse models demonstrated that oral administration of P1A recombinant β-lactamase given in conjunction with ampicillin or piperacillin preserved colonization resistance, reduced antibiotic-associated alteration in the indigenous
microflora, and prevented overgrowth of vancomycin-resistant enterococci (pg. 2456, column 1, para. 1 [Claims 22 and 30- the infection is an overgrowth of vancomycin-resistant enterococci (VRE)] [nexus to Ma et al.] [the antibiotic is vancomycin]).
	
Koski et al. addresses some of the limitations of claims 1 and 23.
Koski et al. shows an invention which relates to beta-lactamases for use as a medicament for treating or preventing beta-lactam antibiotic-induced adverse effects (pg. 1, lines 9-12 [nexus to Tarkkanen et al.] [administer beta-lactamase]). Beta-lactamase mediated resistance to beta-lactams is widely spread among pathogen and commensal microbiota, because of abundant use of beta-lactams in recent decades (pg. 3, lines 32-34 [nexus to Keller et al.] [antibiotic resistant patients]). Beta-lactamases have been used in inactivating unabsorbed beta-lactams in the gastrointestinal tract in order to prevent the beta-lactam induced adverse effects including alterations in intestinal normal microbiota and the overgrowth of beta-lactam resistant bacteria (pg. 9, lines 10-14 [nexus to Tarkkanen et al.] [administering an effective amount of a beta-lactamase in a patient harboring antibiotic-resistant bacteria]).
Regarding claims 1 and 23, Figure 4 shows the effect of orally administered D276N substituted beta-lactamase (P3A) pellets on the concentrations of ceftriazone in the jejunal chyme of beagle dogs when the pellets were received 10 minutes prior to ceftriaxone injection (pg. 9, lines 1-5, and Figure 4 [nexus to Tarkkanen et al.] [administering an effective amount of a beta-lactamase before or concurrently with the antibiotic (here, ceftriaxone)]). Treatment 2 showed that orally administered D276N mutant beta-lactamase reduced jejunal ceftriaxone levels to near the limit of detection (pg. 28, lines 3-11). New recombinant derivates of P1A beta-lactamase of the described invention are shown. The P3A pharmaceutical protein is a D276N substituted derivate of P1A (pg. 6, lines 16-26). Figure 2 shows the nucleotide and deduced amino acid sequences of D276N beta-lactamase gene of Bacillus licheniformis (P1A derivate) (pg. 8, lines 6-7 and Figure 2 [Claims 1 and 23- the beta-lactamase has the amino acid sequence of SEQ ID NO: 1]).

Compare to Applicant’s description of beta-lactamases which have the amino acid sequence SEQ ID NO.: 1 (i.e., “SYN-004” or “P3A”, as described in WO 2011/148041) (originally-filed specification, pg. 13, lines 17-26). It is noted that the amino acid sequence shown in Figure 2 in Koski et al. is identical to Applicant’s SEQ ID NO.: 1, as filed.

Koski et al. further teaches that based on high activities to penicillins such as ampicillin, amoxicillin and piperacillin, D276N or D276R mutant enzymes can be used as an alternative drug substance in beta-lactamase therapy (pg. 28, lines 8-11).
	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating an infection in a patient in need thereof, as shown by Keller et al., by: 1) detecting two or more antibiotic resistance genes (ARGs) in a fecal sample, including relative to a fecal control [Claims 1 and 23]; 2) detecting two or more ARGs encoding components of multidrug efflux transporter systems, selected from, minimally, acrE and acrF  [Claims 1, 23 and 25]; and 3) determining resistance in a patient to vancomycin [Claims 20 and 28], as shown by Ma et al., with a reasonable expectation of success, because Ma et al. shows a method for determining the resistance to specific antibiotics in a patient by screening a biological sample for ARGs, which is the method, shown by Keller et al. (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because the ability to perform a metagenomic screening of the fecal sample of a patient, as shown by Ma et al., would enable one of ordinary skill in the therapeutic arts to determine which ARGs are particularly abundant in the patient, thereby determining which antibiotics said patient is likely resistant to (per Figure 2 in Ma et al., pg. 422, column 2). This would direct the health care specialist to tailor a treatment regimen specific to the patient with regard to which types or classes of antibiotics would be most effective in treating the bacterial infection in the patient. In addition, Figure 2 shows the human gut level of abundant (or not) ARGs. Therefore, one of ordinary skill in the art of therapeutic treatment would be able to identify which patients would also benefit from the simultaneous administration of a beta-lactamase enzyme so as to reduce the level of abundant antibiotics found in the human gut (based on ARGs levels).
It would have been further obvious to have: 1) administered a beta-lactamase before or concurrently with the antibiotic, the beta-lactamase providing a therapeutic response to the antibiotic [Claims 1 and 23]; and 2) treating a patient with an overgrowth of vancomycin-resistant enterococci (VRE)]) [Claims 22 and 30], as shown by Tarkkanen et al., with a reasonable expectation of success, because Tarkkanen et al. shows administration of a beta-lactamase which can be used to treat a (bacterial) infection by eliminating high concentrations of antibiotic in a subject’s body (e.g., in the intestinal tract), which would serve as a complementary treatment to the administration of antibiotics to treat an infection in a patient, as shown by Keller et al. (MPEP 2143 (I)(A)). That is, the combined treatments would lead to the predictable result of successfully treating a(n) (bacterial) infection in a patient who is resistant to a specific antibiotic.
In addition, Tarkkanen et al. shows the effect of beta-lactamase P1A on subjects receiving ampicillin, which is one of the antibiotics, shown by Keller et al., that is used to treat a Klebsiella infection. Therefore, it would have been obvious (and one would have been motivated) to have administered the P1A beta-lactamase, shown by Tarkkanen et al., to the subjects suffering from a Klebsiella infection, shown by Keller et al., being administered ampicillin (MPEP 2143 (I)(A)).
In addition, Tarkkanen et al. teaches that administration of P1A β-lactamase in conjunction with ampicillin significantly reduced the number of ampicillin-resistant coliforms and decreased the number of TEM β-lactamase genes (pg. 2460, column 2, last para.). Therefore, it would have been obvious to have treated a patient determined to be resistant to an antibiotic, according to the method shown by Keller et al., with a beta-lactamase and the antibiotic, because beta-lactamase reduced the number of ampicillin-resistant coliforms, which would be prevalent in a patient harboring an antibiotic resistance to, e.g., ampicillin (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of bacterial infection treatment would be motivated to optimize such a treatment by combining as many therapeutics as possible, in order to maximize the possibility of a positive treatment outcome; i.e., eradication of the bacterial infection.
It would have been further obvious to have administered: 1) a beta-lactamase having the amino acid sequence of SEQ ID NO: 1 [Claims 1 and 23], as shown by Koski et al., with a reasonable expectation of success, because Koski et al. shows that beta-lactamase D276N (aka P3A) successfully reduced the levels of the antibiotic ceftriaxone in jejunal (intestinal) chyme. That is, one of ordinary skill in the art would have substituted the P1A beta-lactamase, shown by Tarkkanen et al., or would have combined the P1A beta-lactamase, with the D276N beta-lactamase, shown by Koski et al., with the reasonably predictable expectation that the substituted or combined treatments would successfully treat a bacterial infection in a patient (MPEP 2143 (I)(A or B(3)).

Applicant describes the beta-lactamases of the claimed subject matter as having the amino acid sequence SEQ ID NO.: 1 (i.e., “SYN-004” or “P3A”, as described in WO 2011/148041) (spec., pg. 13, lines 17-26). It is noted that the amino acid sequence shown in Figure 2 in Koski et al. is identical to Applicant’s SEQ ID NO.: 1, as filed.

One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of bacterial infection treatment would be motivated to optimize such a treatment by combining as many therapeutics as possible, in order to maximize the possibility of a positive treatment outcome; i.e., eradication of the bacterial infection. Alternatively, one of ordinary skill in the art of bacterial infection treatment would be motivated to optimize such a treatment by substituting a therapeutic with a more effective therapeutic, in order to maximize the possibility of a positive treatment outcome; i.e., eradication of the bacterial infection.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-11, filed 04 August 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 23 were amended.

1. Applicant remarks (pg. 8, para 1), that without acquiescing to the Office Action's rejection and arguments in support thereof, and solely in the interests of advancing prosecution of this application, Applicant has amended independent claims 1 and 23. As discussed above in relation to the Advisory Action, the claimed methods relate to treating an infection by administering a beta-lactamase in combination with the same antibiotic to which the infection is found to be resistant. None of Keller, Sun, Tarkkanen, or Koski, either alone or in combination, teach or suggest the claimed methods.
However, in response to Applicant, while Keller et al. shows the administration of a different antibiotic after it has been determined which antibiotic resistance genes (ARGs) are detected in a patient’s biological sample (i.e., the administered antibiotic is different from the antibiotic identified by the abundant level of ARGs), Tarkkanen et al. and Koski et al. show experiments that would motivate one of ordinary skill in the art to first determine the levels of various ARGs in a patient in order to determine which antibiotics said patient would most likely be resistant to, and then secondly to administer an effective amount of β-lactamase before or concurrently with that same antibiotic. Tarkkanen et al. shows three groups of experimental subjects, depending on what was administered to the subject: 1) ampicillin alone; 2) oral P1A β-lactamase; or 3) oral P1A and ampicillin. Tarkkanen et al. shows that the ingestion of ampicillin alone alters the composition of intestinal microflora and significantly increases the levels of blaTEM genes in the patients’ fecal samples (Tarkkanen et al., pg. 2459, column 1, para. 2). That is, the data representing the ampicillin-only group would be analogous to the data represented by a pre-screened antibiotic resistant group.
Compare to Applicant’s working examples in which Applicant does not pre-screen piglets for antibiotic resistance, but performs an experiment similar to that of Tarkkanen et al.; i.e., administers pigs either ceftriazone or ceftriaxone plus SYN-004 (ribaxamase), a β-lactamase derivative (originally-filed specification, pg. 42, Example 1). Applicant then extrapolates from the data (i.e., the level of ARGs found in the antibiotic only group) to draw an analogous relationship between pigs receiving antibiotic only and pigs that would be considered to be antibiotic-resistant via a pre-screen because they would have the same ARG profile as the antibiotic only administered pigs. This same determination could also be made by the data shown by Tarkkanen et al. That is, the ampicillin only patients would be considered to have the same blaTEM gene profile as patients resistant to ampicillin, which would prompt one of ordinary skill in the art to first screen patients being treated for an infection for levels of ARGs, thereby being able to administer an effective composition of β-lactamase and the antibiotic to which the patient is resistant.

2. Applicant remarks (pg. 8, last para. thru pg. 9, lines 1-2) that the present disclosure is based on the discovery that administration of a beta-lactamase having an amino acid sequence of SEQ ID NO: 1 with an antibiotic resulted in a reduction of antibiotic resistance gene frequencies. Notably, in the presence of ceftriaxone or amoxicillin, the frequencies of many classes of antibiotic resistance genes were amplified, not solely genes that conferred resistance to the beta-lactams. These antibiotic resistance genes included beta-lactamases, genes encoding components of drug efflux pump systems, and genes encoding resistances to tetracycline and aminoglycosides.
However, in response to Applicant, one of ordinary skill in the art would expect that any ARGs encoding components of the multidrug efflux transporter (MET) systems would confer resistance to many different types of antibiotics (as implied in the name ‘multidrug’). Therefore, it would be expected that the levels of many MET genes would be increased upon the administration of most any single antibiotic. That is, it would be understood that different MET systems (e.g., acr, mar and mdt) would overlap in substrate specificity. For example, Nikaido et al. ((2012) FEMS Microbiol. Rev. 36: 340-363 (provided here)) teaches that it was reported that resistance to ampicillin associated with a reduced susceptibility towards fluoroquinolones and aminoglycosides had a significant correlation with the overexpression of the Ade efflux pump in A. baumannii (pg. 346, column 1, lines 12-17). Table 2 shows that ampicillin is associated with induction of the AcrAB-TolC pump (pg. 350, Table 2). Cloxacillin and ampicillin are good substrates of the AcrB pump (one of the RND multidrug efflux pumps) (pg. 354, column 1, para. 1). Nikaido et al. teaches that (multidrug resistance)n efflux pumps have broad specificity (pg. 340, Title).

3. Applicant remarks (pg. 9, para. 1) that  Keller teaches a method for selecting a treatment for a potentially resistant Klebsiella infection by determining to which particular antibiotic(s) the Klebsiella infection is resistant, and then identifying a different antibiotic as being suitable for the treatment of the Klebsiella infection. In other words, Keller teaches a method of identifying an antibiotic to which a bacterial infection is resistant, and then simply selecting an alternative antibiotic that the infection is not resistant to, to administer to the patient. Nowhere does Keller teach or suggest the presently claimed method for treating an infection by administering a beta-lactamase in combination with the same antibiotic to which the infection is found to be resistant.
However, in response to Applicant, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Keller et al. is cite to show that an infection in a patient can be treated by first determining the levels of ARGs in a biological sample of said patient. Although Keller et al. does show using this determination to identify a different antibiotic as being suitable for treatment (here, of a Klebsiella infection) (i.e., choosing an antibiotic that the patient is not resistant to), the teachings of Tarkkanen et al. and Koski et al. show that a patient with levels of ARGs indicative of an antibiotic-resistant patient by extrapolation, could be effectively treated with a combination of β-lactamase and that same antibiotic, because gut levels of said antibiotic would be reduced by the administered β-lactamase (as shown by Tarkkanen et al. and Koski et al.).

4. Applicant remarks (pg. 9, last para.) against the reference of Sun.
However, in response to Applicant, this argument is moot because Sun et al. is not cited in this Office Action.

5. Applicant remarks (pg. 10, para. 1) that Tarkkanen reports the results of a clinical trial in which P1A, an enzyme not encompassed by the currently pending claims and which has a different antibiotic catalysis functionality, as summarized by Koski and discussed above, was evaluated for its ability to inhibit emergence of bacterial resistance. In contrast to the presently claimed method, Tarkkanen taught the measurement of the levels of only a single gene associated with antibiotic resistance. Further, the subjects of the clinical trial of Tarkkanen were not assessed for antibiotic resistance.
However, in response to Applicant, although Tarkkanen et al. does not assess subjects for antibiotic resistance, Applicant’s working examples also do not show pre-screening subjects for antibiotic resistance. On the other hand, the data of Tarkkanen et al., as addressed above, can be extrapolated to equate the antibiotic-only group to a group assessed as being antibiotic resistant by virtue of the level of ARGs detected (here, blaTEM genes). As addressed above, it would have been obvious to one of ordinary skill in the art to have expected that the administration of an antibiotic such as ampicillin would increase the levels of a variety of ARGs; i.e., not just blaTEM genes. Although Applicant states that the P1A β-lactamase enzyme shown by Tarkkanen et al. has different antibiotic functionality, it is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)).

6. Applicant remarks (pg. 10, para. 2) that Koski teaches modified recombinant beta-lactamases and pharmaceutical compositions comprising the beta-lactamases. While Koski does disclose P3A, it is known that "[t]he discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using." In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). Like Keller, Sun, and Tarkkanen, Koski does not teach or suggest the presently claimed method, which includes the step of "administering an effective amount of a beta-lactamase having an amino acid sequence of SEQ ID NO: 1 before or concurrently with the antibiotic; wherein the beta-lactamase provides a therapeutic response to the antibiotic" if the patient is determined to be resistant to the antibiotic.
However, in response to Applicant, it is not clear that the P3A β-lactamase, shown by Koski et al., is showing a new use for β-lactamase. If Applicant is referring to the instantly claimed β-lactamase having the amino acid sequence of SEQ ID NO.: 1, it is not clear that its use, as instantly claimed, is a new use. The enzyme functions in the same way in all of the cited references and as claimed; i.e., it degrades β-lactam drugs, for example β-lactam antibiotics, in the gut of the patient taking the antibiotic.

7. Applicant remarks (pg. 11, para. 1) that the results described above and in the specification were unexpected in view of the teachings of the cited references. Accordingly, the combination of the teachings of Keller, Sun, Tarkkanen, and Koski would not have led one to arrive at the presently claimed method, and therefore Applicant respectfully submits that the currently pending claims are patentable over Keller, Sun, Tarkkanen, and Koski, alone or in combination.
However, in response to Applicant, Applicant has not explained how or why the results are unexpected. “[I]t is well settled that unexpected results must be established by factual evidence. ‘Mere argument or conclusory statements in the specification does not suffice.’”  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984)). Therefore, this argument is not persuasive.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651            

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631